     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 1 of 625




DOSWASHINGTON000449
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 2 of 625




DOSWASHINGTON000450
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 3 of 625




DOSWASHINGTON000451
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 4 of 625




DOSWASHINGTON000452
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 5 of 625




DOSWASHINGTON000453
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 6 of 625




DOSWASHINGTON000454
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 7 of 625




DOSWASHINGTON000455
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 8 of 625




DOSWASHINGTON000456
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 9 of 625




DOSWASHINGTON000457
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 10 of 625




DOSWASHINGTON000458
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 11 of 625




DOSWASHINGTON000459
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 12 of 625




DOSWASHINGTON000460
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 13 of 625




DOSWASHINGTON000461
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 14 of 625




DOSWASHINGTON000462
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 15 of 625




DOSWASHINGTON000463
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 16 of 625




DOSWASHINGTON000464
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 17 of 625




DOSWASHINGTON000465
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 18 of 625




DOSWASHINGTON000466
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 19 of 625




DOSWASHINGTON000467
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 20 of 625




DOSWASHINGTON000468
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 21 of 625




DOSWASHINGTON000469
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 22 of 625




DOSWASHINGTON000470
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 23 of 625




DOSWASHINGTON000471
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 24 of 625




DOSWASHINGTON000472
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 25 of 625




DOSWASHINGTON000473
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 26 of 625




DOSWASHINGTON000474
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 27 of 625




DOSWASHINGTON000475
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 28 of 625




DOSWASHINGTON000476
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 29 of 625




DOSWASHINGTON000477
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 30 of 625




DOSWASHINGTON000478
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 31 of 625




DOSWASHINGTON000479
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 32 of 625




DOSWASHINGTON000480
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 33 of 625




DOSWASHINGTON000481
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 34 of 625




DOSWASHINGTON000482
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 35 of 625




DOSWASHINGTON000483
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 36 of 625




DOSWASHINGTON000484
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 37 of 625




DOSWASHINGTON000485
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 38 of 625




DOSWASHINGTON000486
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 39 of 625




DOSWASHINGTON000487
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 40 of 625




DOSWASHINGTON000488
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 41 of 625




DOSWASHINGTON000489
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 42 of 625




DOSWASHINGTON000490
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 43 of 625




DOSWASHINGTON000491
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 44 of 625




DOSWASHINGTON000492
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 45 of 625




DOSWASHINGTON000493
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 46 of 625




DOSWASHINGTON000494
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 47 of 625




DOSWASHINGTON000495
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 48 of 625




DOSWASHINGTON000496
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 49 of 625




DOSWASHINGTON000497
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 50 of 625




DOSWASHINGTON000498
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 51 of 625




DOSWASHINGTON000499
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 52 of 625




DOSWASHINGTON000500
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 53 of 625




DOSWASHINGTON000501
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 54 of 625




DOSWASHINGTON000502
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 55 of 625




DOSWASHINGTON000503
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 56 of 625




DOSWASHINGTON000504
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 57 of 625




DOSWASHINGTON000505
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 58 of 625




DOSWASHINGTON000506
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 59 of 625




DOSWASHINGTON000507
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 60 of 625




DOSWASHINGTON000508
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 61 of 625




DOSWASHINGTON000509
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 62 of 625




DOSWASHINGTON000510
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 63 of 625




DOSWASHINGTON000511
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 64 of 625




DOSWASHINGTON000512
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 65 of 625




DOSWASHINGTON000513
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 66 of 625




DOSWASHINGTON000514
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 67 of 625




DOSWASHINGTON000515
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 68 of 625




DOSWASHINGTON000516
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 69 of 625




DOSWASHINGTON000517
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 70 of 625




DOSWASHINGTON000518
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 71 of 625




DOSWASHINGTON000519
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 72 of 625




DOSWASHINGTON000520
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 73 of 625




DOSWASHINGTON000521
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 74 of 625




DOSWASHINGTON000522
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 75 of 625




DOSWASHINGTON000523
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 76 of 625




DOSWASHINGTON000524
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 77 of 625




DOSWASHINGTON000525
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 78 of 625




DOSWASHINGTON000526
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 79 of 625




DOSWASHINGTON000527
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 80 of 625




DOSWASHINGTON000528
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 81 of 625




DOSWASHINGTON000529
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 82 of 625




DOSWASHINGTON000530
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 83 of 625




DOSWASHINGTON000531
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 84 of 625




DOSWASHINGTON000532
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 85 of 625




DOSWASHINGTON000533
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 86 of 625




DOSWASHINGTON000534
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 87 of 625




DOSWASHINGTON000535
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 88 of 625




DOSWASHINGTON000536
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 89 of 625




DOSWASHINGTON000537
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 90 of 625




DOSWASHINGTON000538
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 91 of 625




DOSWASHINGTON000539
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 92 of 625




DOSWASHINGTON000540
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 93 of 625




DOSWASHINGTON000541
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 94 of 625




DOSWASHINGTON000542
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 95 of 625




DOSWASHINGTON000543
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 96 of 625




DOSWASHINGTON000544
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 97 of 625




DOSWASHINGTON000545
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 98 of 625




DOSWASHINGTON000546
     Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 99 of 625




DOSWASHINGTON000547
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 100 of 625




DOSWASHINGTON000548
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 101 of 625




DOSWASHINGTON000549
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 102 of 625




DOSWASHINGTON000550
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 103 of 625




DOSWASHINGTON000551
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 104 of 625




DOSWASHINGTON000552
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 105 of 625




DOSWASHINGTON000553
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 106 of 625




DOSWASHINGTON000554
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 107 of 625




DOSWASHINGTON000555
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 108 of 625




DOSWASHINGTON000556
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 109 of 625




DOSWASHINGTON000557
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 110 of 625




DOSWASHINGTON000558
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 111 of 625




DOSWASHINGTON000559
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 112 of 625




DOSWASHINGTON000560
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 113 of 625




DOSWASHINGTON000561
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 114 of 625




DOSWASHINGTON000562
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 115 of 625




DOSWASHINGTON000563
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 116 of 625




DOSWASHINGTON000564
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 117 of 625




DOSWASHINGTON000565
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 118 of 625




DOSWASHINGTON000566
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 119 of 625




DOSWASHINGTON000567
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 120 of 625




DOSWASHINGTON000568
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 121 of 625




DOSWASHINGTON000569
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 122 of 625




DOSWASHINGTON000570
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 123 of 625




DOSWASHINGTON000571
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 124 of 625




DOSWASHINGTON000572
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 125 of 625




DOSWASHINGTON000573
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 126 of 625




DOSWASHINGTON000574
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 127 of 625




DOSWASHINGTON000575
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 128 of 625




DOSWASHINGTON000576
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 129 of 625




DOSWASHINGTON000577
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 130 of 625




DOSWASHINGTON000578
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 131 of 625




DOSWASHINGTON000579
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 132 of 625




DOSWASHINGTON000580
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 133 of 625




DOSWASHINGTON000581
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 134 of 625




DOSWASHINGTON000582
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 135 of 625




DOSWASHINGTON000583
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 136 of 625




DOSWASHINGTON000584
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 137 of 625




DOSWASHINGTON000585
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 138 of 625




DOSWASHINGTON000586
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 139 of 625




DOSWASHINGTON000587
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 140 of 625




DOSWASHINGTON000588
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 141 of 625




DOSWASHINGTON000589
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 142 of 625




DOSWASHINGTON000590
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 143 of 625




DOSWASHINGTON000591
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 144 of 625




DOSWASHINGTON000592
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 145 of 625




DOSWASHINGTON000593
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 146 of 625




DOSWASHINGTON000594
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 147 of 625




DOSWASHINGTON000595
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 148 of 625




DOSWASHINGTON000596
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 149 of 625




DOSWASHINGTON000597
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 150 of 625




DOSWASHINGTON000598
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 151 of 625




DOSWASHINGTON000599
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 152 of 625




DOSWASHINGTON000600
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 153 of 625




DOSWASHINGTON000601
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 154 of 625




DOSWASHINGTON000602
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 155 of 625




DOSWASHINGTON000603
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 156 of 625




DOSWASHINGTON000604
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 157 of 625




DOSWASHINGTON000605
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 158 of 625




DOSWASHINGTON000606
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 159 of 625




DOSWASHINGTON000607
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 160 of 625




DOSWASHINGTON000608
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 161 of 625




DOSWASHINGTON000609
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 162 of 625




DOSWASHINGTON000610
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 163 of 625




DOSWASHINGTON000611
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 164 of 625




DOSWASHINGTON000612
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 165 of 625




DOSWASHINGTON000613
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 166 of 625




DOSWASHINGTON000614
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 167 of 625




DOSWASHINGTON000615
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 168 of 625




DOSWASHINGTON000616
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 169 of 625




DOSWASHINGTON000617
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 170 of 625




DOSWASHINGTON000618
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 171 of 625




DOSWASHINGTON000619
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 172 of 625




DOSWASHINGTON000620
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 173 of 625




DOSWASHINGTON000621
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 174 of 625




DOSWASHINGTON000622
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 175 of 625




DOSWASHINGTON000623
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 176 of 625




DOSWASHINGTON000624
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 177 of 625




DOSWASHINGTON000625
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 178 of 625




DOSWASHINGTON000626
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 179 of 625




DOSWASHINGTON000627
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 180 of 625




DOSWASHINGTON000628
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 181 of 625




DOSWASHINGTON000629
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 182 of 625




DOSWASHINGTON000630
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 183 of 625




DOSWASHINGTON000631
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 184 of 625




DOSWASHINGTON000632
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 185 of 625




DOSWASHINGTON000633
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 186 of 625




DOSWASHINGTON000634
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 187 of 625




DOSWASHINGTON000635
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 188 of 625




DOSWASHINGTON000636
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 189 of 625




DOSWASHINGTON000637
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 190 of 625




DOSWASHINGTON000638
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 191 of 625




DOSWASHINGTON000639
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 192 of 625




DOSWASHINGTON000640
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 193 of 625




DOSWASHINGTON000641
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 194 of 625




DOSWASHINGTON000642
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 195 of 625




DOSWASHINGTON000643
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 196 of 625




DOSWASHINGTON000644
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 197 of 625




DOSWASHINGTON000645
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 198 of 625




DOSWASHINGTON000646
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 199 of 625




DOSWASHINGTON000647
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 200 of 625




DOSWASHINGTON000648
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 201 of 625




DOSWASHINGTON000649
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 202 of 625




DOSWASHINGTON000650
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 203 of 625




DOSWASHINGTON000651
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 204 of 625




DOSWASHINGTON000652
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 205 of 625




DOSWASHINGTON000653
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 206 of 625




DOSWASHINGTON000654
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 207 of 625




DOSWASHINGTON000655
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 208 of 625




DOSWASHINGTON000656
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 209 of 625




DOSWASHINGTON000657
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 210 of 625




DOSWASHINGTON000658
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 211 of 625




DOSWASHINGTON000659
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 212 of 625




DOSWASHINGTON000660
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 213 of 625




DOSWASHINGTON000661
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 214 of 625




DOSWASHINGTON000662
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 215 of 625




DOSWASHINGTON000663
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 216 of 625




DOSWASHINGTON000664
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 217 of 625




DOSWASHINGTON000665
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 218 of 625




DOSWASHINGTON000666
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 219 of 625




DOSWASHINGTON000667
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 220 of 625




DOSWASHINGTON000668
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 221 of 625




DOSWASHINGTON000669
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 222 of 625




DOSWASHINGTON000670
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 223 of 625




DOSWASHINGTON000671
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 224 of 625




DOSWASHINGTON000672
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 225 of 625




DOSWASHINGTON000673
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 226 of 625




DOSWASHINGTON000674
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 227 of 625




DOSWASHINGTON000675
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 228 of 625




DOSWASHINGTON000676
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 229 of 625




DOSWASHINGTON000677
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 230 of 625




DOSWASHINGTON000678
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 231 of 625




DOSWASHINGTON000679
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 232 of 625




DOSWASHINGTON000680
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 233 of 625




DOSWASHINGTON000681
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 234 of 625




DOSWASHINGTON000682
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 235 of 625




DOSWASHINGTON000683
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 236 of 625




DOSWASHINGTON000684
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 237 of 625




DOSWASHINGTON000685
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 238 of 625




DOSWASHINGTON000686
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 239 of 625




DOSWASHINGTON000687
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 240 of 625




DOSWASHINGTON000688
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 241 of 625




DOSWASHINGTON000689
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 242 of 625




DOSWASHINGTON000690
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 243 of 625




DOSWASHINGTON000691
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 244 of 625




DOSWASHINGTON000692
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 245 of 625




DOSWASHINGTON000693
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 246 of 625




DOSWASHINGTON000694
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 247 of 625




DOSWASHINGTON000695
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 248 of 625




DOSWASHINGTON000696
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 249 of 625




DOSWASHINGTON000697
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 250 of 625




DOSWASHINGTON000698
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 251 of 625




DOSWASHINGTON000699
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 252 of 625




DOSWASHINGTON000700
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 253 of 625




DOSWASHINGTON000701
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 254 of 625




DOSWASHINGTON000702
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 255 of 625




DOSWASHINGTON000703
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 256 of 625




DOSWASHINGTON000704
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 257 of 625




DOSWASHINGTON000705
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 258 of 625




DOSWASHINGTON000706
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 259 of 625




DOSWASHINGTON000707
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 260 of 625




DOSWASHINGTON000708
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 261 of 625




DOSWASHINGTON000709
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 262 of 625




DOSWASHINGTON000710
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 263 of 625




DOSWASHINGTON000711
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 264 of 625




DOSWASHINGTON000712
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 265 of 625




DOSWASHINGTON000713
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 266 of 625




DOSWASHINGTON000714
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 267 of 625




DOSWASHINGTON000715
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 268 of 625




DOSWASHINGTON000716
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 269 of 625




DOSWASHINGTON000717
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 270 of 625




DOSWASHINGTON000718
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 271 of 625




DOSWASHINGTON000719
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 272 of 625




DOSWASHINGTON000720
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 273 of 625




DOSWASHINGTON000721
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 274 of 625




DOSWASHINGTON000722
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 275 of 625




DOSWASHINGTON000723
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 276 of 625




DOSWASHINGTON000724
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 277 of 625




DOSWASHINGTON000725
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 278 of 625




DOSWASHINGTON000726
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 279 of 625




DOSWASHINGTON000727
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 280 of 625




DOSWASHINGTON000728
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 281 of 625




DOSWASHINGTON000729
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 282 of 625




DOSWASHINGTON000730
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 283 of 625




DOSWASHINGTON000731
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 284 of 625




DOSWASHINGTON000732
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 285 of 625




DOSWASHINGTON000733
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 286 of 625




DOSWASHINGTON000734
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 287 of 625




DOSWASHINGTON000735
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 288 of 625




DOSWASHINGTON000736
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 289 of 625




DOSWASHINGTON000737
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 290 of 625




DOSWASHINGTON000738
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 291 of 625




DOSWASHINGTON000739
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 292 of 625




DOSWASHINGTON000740
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 293 of 625




DOSWASHINGTON000741
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 294 of 625




DOSWASHINGTON000742
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 295 of 625




DOSWASHINGTON000743
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 296 of 625




DOSWASHINGTON000744
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 297 of 625




DOSWASHINGTON000745
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 298 of 625




DOSWASHINGTON000746
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 299 of 625




DOSWASHINGTON000747
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 300 of 625




DOSWASHINGTON000748
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 301 of 625




DOSWASHINGTON000749
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 302 of 625




DOSWASHINGTON000750
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 303 of 625




DOSWASHINGTON000751
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 304 of 625




DOSWASHINGTON000752
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 305 of 625




DOSWASHINGTON000753
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 306 of 625




DOSWASHINGTON000754
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 307 of 625




DOSWASHINGTON000755
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 308 of 625




DOSWASHINGTON000756
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 309 of 625




DOSWASHINGTON000757
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 310 of 625




DOSWASHINGTON000758
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 311 of 625




DOSWASHINGTON000759
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 312 of 625




DOSWASHINGTON000760
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 313 of 625




DOSWASHINGTON000761
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 314 of 625




DOSWASHINGTON000762
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 315 of 625




DOSWASHINGTON000763
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 316 of 625




DOSWASHINGTON000764
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 317 of 625




DOSWASHINGTON000765
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 318 of 625




DOSWASHINGTON000766
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 319 of 625




DOSWASHINGTON000767
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 320 of 625




DOSWASHINGTON000768
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 321 of 625




DOSWASHINGTON000769
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 322 of 625




DOSWASHINGTON000770
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 323 of 625




DOSWASHINGTON000771
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 324 of 625




DOSWASHINGTON000772
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 325 of 625




DOSWASHINGTON000773
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 326 of 625




DOSWASHINGTON000774
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 327 of 625




DOSWASHINGTON000775
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 328 of 625




DOSWASHINGTON000776
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 329 of 625




DOSWASHINGTON000777
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 330 of 625




DOSWASHINGTON000778
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 331 of 625




DOSWASHINGTON000779
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 332 of 625




DOSWASHINGTON000780
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 333 of 625




DOSWASHINGTON000781
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 334 of 625




DOSWASHINGTON000782
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 335 of 625




DOSWASHINGTON000783
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 336 of 625




DOSWASHINGTON000784
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 337 of 625




DOSWASHINGTON000785
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 338 of 625




DOSWASHINGTON000786
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 339 of 625




DOSWASHINGTON000787
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 340 of 625




DOSWASHINGTON000788
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 341 of 625




DOSWASHINGTON000789
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 342 of 625




DOSWASHINGTON000790
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 343 of 625




DOSWASHINGTON000791
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 344 of 625




DOSWASHINGTON000792
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 345 of 625




DOSWASHINGTON000793
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 346 of 625




DOSWASHINGTON000794
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 347 of 625




DOSWASHINGTON000795
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 348 of 625




DOSWASHINGTON000796
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 349 of 625




DOSWASHINGTON000797
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 350 of 625




DOSWASHINGTON000798
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 351 of 625




DOSWASHINGTON000799
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 352 of 625




DOSWASHINGTON000800
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 353 of 625




DOSWASHINGTON000801
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 354 of 625




DOSWASHINGTON000802
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 355 of 625




DOSWASHINGTON000803
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 356 of 625




DOSWASHINGTON000804
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 357 of 625




DOSWASHINGTON000805
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 358 of 625




DOSWASHINGTON000806
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 359 of 625




DOSWASHINGTON000807
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 360 of 625




DOSWASHINGTON000808
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 361 of 625




DOSWASHINGTON000809
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 362 of 625




DOSWASHINGTON000810
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 363 of 625




DOSWASHINGTON000811
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 364 of 625




DOSWASHINGTON000812
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 365 of 625




DOSWASHINGTON000813
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 366 of 625




DOSWASHINGTON000814
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 367 of 625




DOSWASHINGTON000815
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 368 of 625




DOSWASHINGTON000816
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 369 of 625




DOSWASHINGTON000817
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 370 of 625




DOSWASHINGTON000818
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 371 of 625




DOSWASHINGTON000819
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 372 of 625




DOSWASHINGTON000820
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 373 of 625




DOSWASHINGTON000821
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 374 of 625




DOSWASHINGTON000822
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 375 of 625




DOSWASHINGTON000823
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 376 of 625




DOSWASHINGTON000824
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 377 of 625




DOSWASHINGTON000825
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 378 of 625




DOSWASHINGTON000826
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 379 of 625




DOSWASHINGTON000827
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 380 of 625




DOSWASHINGTON000828
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 381 of 625




DOSWASHINGTON000829
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 382 of 625




DOSWASHINGTON000830
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 383 of 625




DOSWASHINGTON000831
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 384 of 625




DOSWASHINGTON000832
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 385 of 625




DOSWASHINGTON000833
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 386 of 625




DOSWASHINGTON000834
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 387 of 625




DOSWASHINGTON000835
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 388 of 625




DOSWASHINGTON000836
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 389 of 625




DOSWASHINGTON000837
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 390 of 625




DOSWASHINGTON000838
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 391 of 625




DOSWASHINGTON000839
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 392 of 625




DOSWASHINGTON000840
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 393 of 625




DOSWASHINGTON000841
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 394 of 625




DOSWASHINGTON000842
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 395 of 625




DOSWASHINGTON000843
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 396 of 625




DOSWASHINGTON000844
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 397 of 625




DOSWASHINGTON000845
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 398 of 625




DOSWASHINGTON000846
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 399 of 625




DOSWASHINGTON000847
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 400 of 625




DOSWASHINGTON000848
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 401 of 625




DOSWASHINGTON000849
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 402 of 625




DOSWASHINGTON000850
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 403 of 625




DOSWASHINGTON000851
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 404 of 625




DOSWASHINGTON000852
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 405 of 625




DOSWASHINGTON000853
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 406 of 625




DOSWASHINGTON000854
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 407 of 625




DOSWASHINGTON000855
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 408 of 625




DOSWASHINGTON000856
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 409 of 625




DOSWASHINGTON000857
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 410 of 625




DOSWASHINGTON000858
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 411 of 625




DOSWASHINGTON000859
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 412 of 625




DOSWASHINGTON000860
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 413 of 625




DOSWASHINGTON000861
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 414 of 625




DOSWASHINGTON000862
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 415 of 625




DOSWASHINGTON000863
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 416 of 625




DOSWASHINGTON000864
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 417 of 625




DOSWASHINGTON000865
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 418 of 625




DOSWASHINGTON000866
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 419 of 625




DOSWASHINGTON000867
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 420 of 625




DOSWASHINGTON000868
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 421 of 625




DOSWASHINGTON000869
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 422 of 625




DOSWASHINGTON000870
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 423 of 625




DOSWASHINGTON000871
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 424 of 625




DOSWASHINGTON000872
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 425 of 625




DOSWASHINGTON000873
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 426 of 625




DOSWASHINGTON000874
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 427 of 625




DOSWASHINGTON000875
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 428 of 625




DOSWASHINGTON000876
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 429 of 625




DOSWASHINGTON000877
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 430 of 625




DOSWASHINGTON000878
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 431 of 625




DOSWASHINGTON000879
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 432 of 625




DOSWASHINGTON000880
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 433 of 625




DOSWASHINGTON000881
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 434 of 625




DOSWASHINGTON000882
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 435 of 625




DOSWASHINGTON000883
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 436 of 625




DOSWASHINGTON000884
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 437 of 625




DOSWASHINGTON000885
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 438 of 625




DOSWASHINGTON000886
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 439 of 625




DOSWASHINGTON000887
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 440 of 625




DOSWASHINGTON000888
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 441 of 625




DOSWASHINGTON000889
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 442 of 625




DOSWASHINGTON000890
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 443 of 625




DOSWASHINGTON000891
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 444 of 625




DOSWASHINGTON000892
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 445 of 625




DOSWASHINGTON000893
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 446 of 625




DOSWASHINGTON000894
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 447 of 625




DOSWASHINGTON000895
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 448 of 625




DOSWASHINGTON000896
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 449 of 625




DOSWASHINGTON000897
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 450 of 625




DOSWASHINGTON000898
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 451 of 625




DOSWASHINGTON000899
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 452 of 625




DOSWASHINGTON000900
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 453 of 625




DOSWASHINGTON000901
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 454 of 625




DOSWASHINGTON000902
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 455 of 625




DOSWASHINGTON000903
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 456 of 625




DOSWASHINGTON000904
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 457 of 625




DOSWASHINGTON000905
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 458 of 625




DOSWASHINGTON000906
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 459 of 625




DOSWASHINGTON000907
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 460 of 625




DOSWASHINGTON000908
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 461 of 625




DOSWASHINGTON000909
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 462 of 625




DOSWASHINGTON000910
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 463 of 625




DOSWASHINGTON000911
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 464 of 625




DOSWASHINGTON000912
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 465 of 625




DOSWASHINGTON000913
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 466 of 625




DOSWASHINGTON000914
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 467 of 625




DOSWASHINGTON000915
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 468 of 625




DOSWASHINGTON000916
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 469 of 625




DOSWASHINGTON000917
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 470 of 625




DOSWASHINGTON000918
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 471 of 625




DOSWASHINGTON000919
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 472 of 625




DOSWASHINGTON000920
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 473 of 625




DOSWASHINGTON000921
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 474 of 625




DOSWASHINGTON000922
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 475 of 625




DOSWASHINGTON000923
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 476 of 625




DOSWASHINGTON000924
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 477 of 625




DOSWASHINGTON000925
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 478 of 625




DOSWASHINGTON000926
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 479 of 625




DOSWASHINGTON000927
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 480 of 625




DOSWASHINGTON000928
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 481 of 625




DOSWASHINGTON000929
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 482 of 625




DOSWASHINGTON000930
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 483 of 625




DOSWASHINGTON000931
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 484 of 625




DOSWASHINGTON000932
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 485 of 625




DOSWASHINGTON000933
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 486 of 625




DOSWASHINGTON000934
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 487 of 625




DOSWASHINGTON000935
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 488 of 625




DOSWASHINGTON000936
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 489 of 625




DOSWASHINGTON000937
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 490 of 625




DOSWASHINGTON000938
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 491 of 625




DOSWASHINGTON000939
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 492 of 625




DOSWASHINGTON000940
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 493 of 625




DOSWASHINGTON000941
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 494 of 625




DOSWASHINGTON000942
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 495 of 625




DOSWASHINGTON000943
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 496 of 625




DOSWASHINGTON000944
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 497 of 625




DOSWASHINGTON000945
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 498 of 625




DOSWASHINGTON000946
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 499 of 625




DOSWASHINGTON000947
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 500 of 625




DOSWASHINGTON000948
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 501 of 625




DOSWASHINGTON000949
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 502 of 625




DOSWASHINGTON000950
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 503 of 625




DOSWASHINGTON000951
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 504 of 625




DOSWASHINGTON000952
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 505 of 625




DOSWASHINGTON000953
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 506 of 625




DOSWASHINGTON000954
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 507 of 625




DOSWASHINGTON000955
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 508 of 625




DOSWASHINGTON000956
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 509 of 625




DOSWASHINGTON000957
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 510 of 625




DOSWASHINGTON000958
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 511 of 625




DOSWASHINGTON000959
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 512 of 625




DOSWASHINGTON000960
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 513 of 625




DOSWASHINGTON000961
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 514 of 625




DOSWASHINGTON000962
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 515 of 625




DOSWASHINGTON000963
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 516 of 625




DOSWASHINGTON000964
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 517 of 625




DOSWASHINGTON000965
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 518 of 625




DOSWASHINGTON000966
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 519 of 625




DOSWASHINGTON000967
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 520 of 625




DOSWASHINGTON000968
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 521 of 625




DOSWASHINGTON000969
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 522 of 625




DOSWASHINGTON000970
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 523 of 625




DOSWASHINGTON000971
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 524 of 625




DOSWASHINGTON000972
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 525 of 625




DOSWASHINGTON000973
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 526 of 625




DOSWASHINGTON000974
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 527 of 625




DOSWASHINGTON000975
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 528 of 625




DOSWASHINGTON000976
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 529 of 625




DOSWASHINGTON000977
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 530 of 625




DOSWASHINGTON000978
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 531 of 625




DOSWASHINGTON000979
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 532 of 625




DOSWASHINGTON000980
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 533 of 625




DOSWASHINGTON000981
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 534 of 625




DOSWASHINGTON000982
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 535 of 625




DOSWASHINGTON000983
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 536 of 625




DOSWASHINGTON000984
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 537 of 625




DOSWASHINGTON000985
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 538 of 625




DOSWASHINGTON000986
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 539 of 625




DOSWASHINGTON000987
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 540 of 625




DOSWASHINGTON000988
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 541 of 625




DOSWASHINGTON000989
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 542 of 625




DOSWASHINGTON000990
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 543 of 625




DOSWASHINGTON000991
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 544 of 625




DOSWASHINGTON000992
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 545 of 625




DOSWASHINGTON000993
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 546 of 625




DOSWASHINGTON000994
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 547 of 625




DOSWASHINGTON000995
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 548 of 625




DOSWASHINGTON000996
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 549 of 625




DOSWASHINGTON000997
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 550 of 625




DOSWASHINGTON000998
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 551 of 625




DOSWASHINGTON000999
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 552 of 625




DOSWASHINGTON001000
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 553 of 625




DOSWASHINGTON001001
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 554 of 625




DOSWASHINGTON001002
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 555 of 625




DOSWASHINGTON001003
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 556 of 625




DOSWASHINGTON001004
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 557 of 625




DOSWASHINGTON001005
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 558 of 625




DOSWASHINGTON001006
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 559 of 625




DOSWASHINGTON001007
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 560 of 625




DOSWASHINGTON001008
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 561 of 625




DOSWASHINGTON001009
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 562 of 625




DOSWASHINGTON001010
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 563 of 625




DOSWASHINGTON001011
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 564 of 625




DOSWASHINGTON001012
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 565 of 625




DOSWASHINGTON001013
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 566 of 625




DOSWASHINGTON001014
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 567 of 625




DOSWASHINGTON001015
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 568 of 625




DOSWASHINGTON001016
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 569 of 625




DOSWASHINGTON001017
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 570 of 625




DOSWASHINGTON001018
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 571 of 625




DOSWASHINGTON001019
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 572 of 625




DOSWASHINGTON001020
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 573 of 625




DOSWASHINGTON001021
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 574 of 625




DOSWASHINGTON001022
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 575 of 625




DOSWASHINGTON001023
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 576 of 625




DOSWASHINGTON001024
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 577 of 625




DOSWASHINGTON001025
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 578 of 625




DOSWASHINGTON001026
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 579 of 625




DOSWASHINGTON001027
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 580 of 625




DOSWASHINGTON001028
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 581 of 625




DOSWASHINGTON001029
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 582 of 625




DOSWASHINGTON001030
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 583 of 625




DOSWASHINGTON001031
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 584 of 625




DOSWASHINGTON001032
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 585 of 625




DOSWASHINGTON001033
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 586 of 625




DOSWASHINGTON001034
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 587 of 625




DOSWASHINGTON001035
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 588 of 625




DOSWASHINGTON001036
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 589 of 625




DOSWASHINGTON001037
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 590 of 625




DOSWASHINGTON001038
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 591 of 625




DOSWASHINGTON001039
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 592 of 625




DOSWASHINGTON001040
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 593 of 625




DOSWASHINGTON001041
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 594 of 625




DOSWASHINGTON001042
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 595 of 625




DOSWASHINGTON001043
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 596 of 625




DOSWASHINGTON001044
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 597 of 625




DOSWASHINGTON001045
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 598 of 625




DOSWASHINGTON001046
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 599 of 625




DOSWASHINGTON001047
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 600 of 625




DOSWASHINGTON001048
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 601 of 625




DOSWASHINGTON001049
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 602 of 625




DOSWASHINGTON001050
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 603 of 625




DOSWASHINGTON001051
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 604 of 625




DOSWASHINGTON001052
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 605 of 625




DOSWASHINGTON001053
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 606 of 625




DOSWASHINGTON001054
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 607 of 625




DOSWASHINGTON001055
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 608 of 625




DOSWASHINGTON001056
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 609 of 625




DOSWASHINGTON001057
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 610 of 625




DOSWASHINGTON001058
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 611 of 625




DOSWASHINGTON001059
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 612 of 625




DOSWASHINGTON001060
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 613 of 625




DOSWASHINGTON001061
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 614 of 625




DOSWASHINGTON001062
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 615 of 625




DOSWASHINGTON001063
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 616 of 625




DOSWASHINGTON001064
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 617 of 625




DOSWASHINGTON001065
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 618 of 625




DOSWASHINGTON001066
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 619 of 625




DOSWASHINGTON001067
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 620 of 625




DOSWASHINGTON001068
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 621 of 625




DOSWASHINGTON001069
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 622 of 625




DOSWASHINGTON001070
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 623 of 625




DOSWASHINGTON001071
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 624 of 625




DOSWASHINGTON001072
    Case 2:20-cv-00111-RAJ Document 107-13 Filed 09/23/20 Page 625 of 625




DOSWASHINGTON001073
